DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
2.	Applicant’s response filed on March 8, 2021 has been entered.
	All of the previously made objection and rejections have been withdrawn in view of Applicant’s amendments to independent claim 20.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeannie M. Boettler (Reg. No. 55,822) on March 22, 2021.
The application has been amended as follows: 
In the claims:
In claim 20, please delete the words “a PCR-based amplification reaction” in line 1 of step (b) and insert --a PCR-- therefor.
In claim 21, please insert the word --total-- before the word “DNA” in line 2.
In claim 21, please delete the words “in the sample” in line 2.
In claim 24, please delete the word “egges” in line 2 and insert --eggs-- therefor.

Cancel claims 9-19.

Conclusion
4.	Claims 20-24 and 26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ANGELA M. BERTAGNA/
Primary Examiner, Art Unit 1637